Title: To Benjamin Franklin from Henry Laurens, 28 November 1783
From: Laurens, Henry
To: Franklin, Benjamin


          
            Dear Sir,
            Leister Square London 28th. Novem 1783—
          
          This will be accompanied by a Letter of equal date accounting for my Reciepts of public Money to which I beg leave to refer.
          Since my arrival in London I have been rather too much hurried by Visits & returns to enquire minutely into News, I learn however that Mr. Fox’s (Lord North’s) Bill for changing the system of Government of East India Affairs passed a second reading last night & was committed between 4 & 5 oClock this morning—hard work—tis said an opposition will appear strong in the House of Lords, but that it will finally pass.
          
          Mr B Vaughan may give you an Acct. of the Moorfield’s Baloon, he could not persuade me to shove into an English Mob & I saved my Watch by staying at home.
          I find my good friend Mr. Adams strongly countenances Jenings who visits him and rides in the job Coach, altho’ he skulks away from his ancient acquaintance & they I am assured by some of themselves avoid him. Three Gentlemen have informed me Mr Adams has told them, & I doubt not he has told it to thirty others, “Mr. Laurens is wrong in all that affair, Mr. Jenings was not the writer of the anonymous Letter It was the work of a banker’s clerk in Amsterdam.” This is very pretty, Mr. A. takes two labouring Oars & has got himself into a worse hobble than Mr L was in, who had never charged Jenings with being the Writer, he had only in compliance with Jenings’s pressing desire told him, who, from circumstances he believed was; but there are charges which Mr L. has actually exhibited upon which the Chronies are hitherto silent, tho’ Jennings says an answer is soon to come forth, the labor of three Months for telling a plain tale must produce somewhat uncommonly clever—he says also there has been an inspection into the anonymous Paper in Dr. Franklin’s hands by the Doctor, Mr Barclay, Mr Ridley & a comparison made with that & the one called in question, & that the Gentlemen have pronounced Mr Jenings innocent in all appearance, this may or may not be, if it be the survey must have happened since I left Passy, but be it so, tis not of moment. You promised me that Letter dated Amsterdam having the Post Mark Bruxelles without, & amendments within I forgot to ask for it when I was coming from Passy will you be so good Sir as to send it by an early Post directed for me to the care of Wm Manning Esqr.
          
          The protection of Mr. Adams to his very dejected associate cannot juandice my Eye, since my friend recieved me with an open hand and kind Salute in a very large company strengthening my assurance of his sincerity, by an audible affectionate Enquiry, “how did you leave Doctor Franklin?”
          To morrow my Daughter and I go to Bath where Mr. Jay & Mr. Chace are, the young Lady joins in the most respectful Salutes to yourself & Mr. Franklin with Dear Sir, your affectionate & most obedt. Servant
          
            His Excellency B. Franklin Esqr. Passy near Paris.
          
        